Citation Nr: 0608680	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  94-20 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Cleveland, Ohio


THE ISSUE

Entitlement to an increased disability evaluation for 
hypertension, with left ventricular hypertrophy, evaluated as 
60 percent disabling effective January 12, 1998.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

This claim is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Board remanded this matter in 1999 and in 
2003.


FINDING OF FACT

The veteran served on active duty from July 1970 to November 
1991, and died in December 2005.


CONCLUSION OF LAW

In light of the veteran's death, the Board lacks jurisdiction 
to adjudicate the merits of the claim of entitlement to an 
increased disability rating for hypertension, with left 
ventricular hypertrophy, evaluated as 60 percent disabling 
effective January 12, 1998, for which appeal was pending at 
the time of death.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Regrettably, the veteran passed away while his appeal of 
entitlement to an increased disability rating for 
hypertension, with left ventricular hypertrophy, evaluated as 
60 percent disabling effective January 12, 1998, was pending.  
As a matter of law, the death of a veteran with an appeal 
pending before the Board or the United States Court of 
Appeals for Veterans Claims extinguishes the appeal.  This 
appeal is now moot by virtue of the veteran's death and must 
be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005); Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 46-49 (1994).

In dismissing this appeal, the Board intimates no opinion as 
to the merits of this appeal or as to any derivative claim 
which may be filed by the veteran's survivor.  See 38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal on the issue of the claim of entitlement to an 
increased disability evaluation for hypertension, with left 
ventricular hypertrophy, evaluated as 60 percent disabling 
effective January 12, 1998, is dismissed.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


